Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160172623), in view of Shoji (US 6870590).
Regarding claim 1, Lee discloses a method of fabricating a display device, comprising: 
providing a display device (display panel 100, figure 3A) comprising a first region (flat region of the display) and a second region (region on the right side of the bend line, figure 3A), 
a flexible circuit board (COF 134) combined with the second region of the display panel, a driving circuit board (Drive-IC 138) combined with the flexible circuit board, and 
a conductive element (the conductive lines on printed circuit film 134 connecting components such as drive-IC to the display, paragraph 238) that is disposed between the flexible circuit board and the driving circuit board in the thickness direction of the display panel to electrically connect the first circuit board to the second circuit board; and 

Lee does not explicitly disclose a window member, a display panel including a first region combined with the window member and a second region uncombined with the window member; a first adhesive element that is disposed between the flexible circuit board and the driving circuit board in a thickness direction of the display panel to combine the flexible circuit board with the driving circuit board; the conductive element being disposed farther away from the display panel than the first adhesive element.
Lee suggests the display to be mounted in a plastic or metal housing (paragraph 4).  Housing is mounted to the cover layer 114 (paragraph 51).
Shoji teaches the display (400) to be exposed through a window (figures 1 and 2).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a housing with a window for a display module in order to protect the components of the display and to expose the images of the display through the window of the housing.
Lee suggest using solder mask on the surface of the printed circuit film (134).  Therefore, solder is the type of adhesive to attach component such as driving IC to the circuit board.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use a common adhesive such as solder to attach components to the .

Allowable Subject Matter
Claims 2 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the bending of the second region of the display panel comprises: attaching a supplementary film to the driving circuit board; suctioning the supplementary film using a vacuum suction device; and moving the vacuum suction device to bend the second region at a specific curvature. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that attaching adhesive elements to a rear surface of an underlying element that is disposed on the rear surface of the display panel prior to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 20160210894), figure 2.  Yoon (US 20150253613), figure 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BINH B TRAN/Primary Examiner, Art Unit 2848